DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 July 2019.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original.
Claims 1-20 are currently pending and have been examined.

Priority
The application 16/507,579 filed on 10 July 2019 claims priority from US provisional application 62/714,323 filed on 3 August 2018.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 October 2019, 10 July 2019 have been acknowledged by the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-9 recite a system; claims 10-18 recite a method; and claims 19-20 recite a computer storage device. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claim(s) 1, 10, and 19 recite: based at least on the received sensor data, determining mortality data for a first component of the item; based at least on the received sensor data, determining mortality data for a second component of the item, different from the first component; based at least on mortality data for the first component and mortality data for the second component, determining mortality data for the item; and based at least on the mortality data for the item and disposition rules, generating a disposition recommendation for the item. The claim(s) as a whole recite methods of organizing human activities and mental processes.
First, the limitations of based at least on the received sensor data, determining mortality data for a first component of the item; based at least on the received sensor data, determining mortality data for a second component of the item, different from the first component; based at least on mortality data for the first component and mortality data for the second component, determining mortality data for the item; and based at least on the mortality data for the item and disposition rules, generating a disposition recommendation for the item are methods of organizing human activities.  For instance, the claims are similar to a shipper evaluating characteristics of a transported item and its environment and then determining what to do based on the results. Other than reciting generic computer components, such as a processor and computer readable medium / processor / computer storage device and computer, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. mitigating risk; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas. 
Second, the limitations of based at least on the received sensor data, determining mortality data for a first component of the item; based at least on the received sensor data, determining mortality data for a second component of the item, different from the first component; based at least on mortality data for the first component and mortality data for the second component, determining mortality data for the item; and based at least on the mortality data for the item and disposition rules, generating a disposition recommendation for the item as drafted are processes that, under their broadest reasonable determining in the context of this claim encompasses a user manually evaluating sensor data and judging mortality data for components of the item, evaluating mortality data for the components and judging mortality data for the item; and generating in the context of this claim encompasses a user evaluating mortality data and disposition rules and judging a disposition recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: processor and computer readable medium; claim 10: processor; claim 19: computer storage device and computer) does not take the claims out of methods of the organizing human activities grouping or the mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 10 / 19 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities or mental processes in a computer environment.  The claimed computer components (i.e. claim 1: processor and computer readable medium; claim 10: processor; claim 19: computer storage device and computer) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving sensor data for environmental conditions experienced by an item during transit are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data 
Next, in claim 19, the additional element of the blockchain and its step of receiving, from a blockchain, sensor data for environmental conditions experienced by an item during transit is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Blockchain in this limitation does no more than generally link the use of the judicial exception to a particular technological environment (i.e. network ledger, digital ledger), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Furthermore, the processor / computer (generic computer) is only being used as a tool in the receiving from a blockchain, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, in claim 19, the additional element of sensors and its limitation wherein the sensor data comprises measurements from at least two sensors selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). The sensors including temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration does no more than generally link the use of the judicial exception to a particular field of use (i.e. environmental characteristics), and as such does not provide integration into a practical 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers (claim 1: processor and computer readable medium; claim 10: processor; claim 19: computer storage device and computer); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering) with additional general computer components (claim 19: sensors); and generally linking the use of the exception to technological environment / field of use (claim 19: networked ledger; environmental characteristics). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a processor and computer readable medium / processor / computer storage device and computer to perform determining, determining, determining, and generating amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0049], ¶[0052], ¶[0071], ¶[0074] describing the additional element of receiving sensor data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
In claim 19, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding blockchain are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining steps), and amounts to mere data gathering which is a form of insignificant extra-solution activity, and generally linking use to a particular technological environment (i.e. networked / digital ledger). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception, and generally linking use of the judicial exception to a technological environment does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g) and MPEP 2106.05(h).  The use of the computer (i.e. processor / computer) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving from a blockchain steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). See the Applicant’s specification ¶[0031], ¶[0036-37], ¶[0072], ¶[0074] describing the additional element of receiving sensor data from a blockchain at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
In claim 19, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the sensors are recited at a high level of generality (i.e. as a general means of recording / gathering data for subsequent determining; as a general means of storing data for use in the providing steps), and amount to mere data gathering, which is a form of insignificant extra-solution activity; and the sensors including temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and/or vibration does no more than generally link the use of the judicial exception to a particular field of use (i.e. environmental characteristics). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception and generally linking the use of the judicial exception to a particular field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer elements (i.e. sensors) in these steps merely represents using general computer components / machinery as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, sensors performing measurements are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0025] describing the additional element of temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration sensors at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.

Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, and 19, and further considering the addition of dependent claims 2-9, 11-18, and 20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2 and 11: The limitation wherein receiving sensor data comprises receiving sensor data from a blockchain represents an additional element, recited at a high level of generality (i.e. Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice). See the Applicant’s specification ¶[0031], ¶[0036-37], ¶[0072], ¶[0074] describing the additional element of receiving sensor data from a blockchain at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3-4 and 12-13: The limitations wherein the sensor data comprises measurements from at least one sensor (claims 3, 12) / two sensors (claims 4, 13) selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration represents an additional element recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application or significantly more. See MPEP 2106.05(g). The sensors including temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration does no more than generally link the use of the judicial exception to a particular field of use (i.e. environmental characteristics), and as such does not provide integration into a practical application.  See MPEP 2106.05(h). Furthermore, the sensors (general computer component) are only being used as a tool in the measurements performing an existing process, which is also not indicative of integration into a practical application or significantly more. See MPEP 2106.05(f). Furthermore, sensors Symantec), electronically scanning or extracting data from a physical document (Content Extraction). See the Applicant’s specification ¶[0025] describing the additional element of temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration sensors including at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 5 and 14: The limitation wherein determining mortality data for a component of the item comprises: comparing the received sensor data against a damage threshold to generate the mortality data is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. evaluation, judgment) as described in the independent claim; and comparing also represents a mathematical concept (i.e. comparing values against a threshold represents a mathematical relationship). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6 and 15: The limitation wherein determining mortality data for a component of the item comprises: using the received sensor data in a mortality model to generate the mortality data is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7 and 16: The limitation of generating the mortality model using a neural net trained with historical sensor data and historical mortality data is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental 
Dependent claims 8 and 17: The limitation wherein generating the mortality model further comprises generating the mortality model using data for the first component and data for the second component merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 9 and 18: The limitation of training the neural net trained with the received sensor data (i.e. training the model with sensor data) is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. evaluation, judgment) as described in the parent claims. The recitation of a neural net is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Note that there are no technical details in the claim language regarding the neural net with how it is trained with the sensor data beyond generating / training a model with a computer. See the Applicant’s specification ¶[0040], ¶[0047], ¶[0050], ¶[0056] describing the neural net collecting training data at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 20: limitations wherein determining mortality data for a component of the item comprises: using the received sensor data in a mortality model to generate the mortality data; generating the mortality model using a neural net trained with historical sensor data and historical mortality data and using data for the first component and data for the second component; and further training the neural net trained with the received sensor data is further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) / mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the neural net is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Note that there are no technical details in the claim language regarding the neural net with how it is trained with the historical data / sensor data beyond generating / training a model with a computer. See the Applicant’s specification ¶[0040], ¶[0047], ¶[0050], ¶[0056] describing the neural net collecting training data at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, the judicial exceptions are not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 10, and 19, and the dependent claims 2-9, 11-18, and 20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. 
Claim 1:
	Jones, as shown, details the following:
A system for determining item mortality based on tracked environmental conditions during transit implemented on at least one processor, the system comprising: 
a processor (Jones Fig 1, ¶[0069] details a processor); and 
a computer-readable medium storing instructions that are operative when executed by the processor (Jones ¶[0049], ¶[0054] details a machine readable medium that includes logic executed by the processor) to: 
receive sensor data for environmental conditions experienced by an item during transit (Jones ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a package during transit); 
based at least on the received sensor data, determine mortality data for a first component of the item (Jones ¶[0088], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from sensors at various placement locations of the transported cargo); 
based at least on the received sensor data, determine mortality data for a second component of the item, different from the first component (Jones ¶[0088], ¶[0095], ¶[0194] details computing more than one quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from sensors at various placement locations of the transported cargo); 
based at least on mortality data for the first component and mortality data for the second component, determine mortality data for the item (Jones ¶[0128], ¶[0194] 
based at least on the mortality data for the item and disposition rules, generate a disposition recommendation for the item (Jones ¶[0065], ¶[0093], ¶[0195-196], ¶[0223-227], claim 1 details generating a remedial action and/or corrective action based on rules with the current quality metric, target / historical quality metrics, and sensor data).
Claim 3:
	Jones, as shown above, discloses the limitations of claim 1.  Jones also details the following:
wherein the sensor data comprises measurements from at least one sensor selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2).
Claim 4:
	Jones, as shown above, discloses the limitations of claim 1.  Jones also details the following:
wherein the sensor data comprises measurements from at least two sensors selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2).
Claim 5:
	Jones, as shown above, discloses the limitations of claim 1.  Jones also details the following:
wherein determining mortality data for a component of the item comprises: comparing the received sensor data against a damage threshold to generate the mortality data (Jones ¶[0069], ¶[0112-120], ¶[0192] details comparing sensor data against predetermined thresholds such as whether a temperature is too low or too high or exceeding a range 
Claim 6:
	Jones, as shown above, discloses the limitations of claim 1.  Jones also details the following:
wherein determining mortality data for a component of the item comprises: using the received sensor data in a mortality model to generate the mortality data (Jones ¶[0112-120], ¶[0135-137], ¶[0141-145] details using obtained sensor data to generate the quality metric and percent remaining value of transported items from models).
Claim 10:
	Claim 10 recites substantially similar limitations as claim 1 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 1.
Claims 12-15:
	Claims 12-15 recite substantially similar limitations as claims 3-6 respectively and therefore claims 12-15 are rejected under the same rationale and reasoning presented above for claims 3-6 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al., as applied to claims 1 and 10, and further in view of US patent application publication 2018/0096175 A1 to Schmeling et al.
Claim 2:
	Jones, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein receiving sensor data comprises receiving sensor data from a blockchain.
Jones, as shown in ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a package during transit.  Jones ¶[0086], ¶[0212] details storing sensor data in a blockchain and obtaining data from the blockchain to prove when loss occurs, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Schmeling teaches this limitation using the blockchain for writing sensor readings regarding temperature, humidity, and acceleration for a packaged item, and this data in the blockchain accessible to authorized parties and stakeholders (Schmeling ¶[0040], ¶[0054], ¶[0113], ¶[0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving sensor data from a blockchain as taught by Schmeling with the teachings of Jones, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving sensor data from a blockchain as taught by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Claim 11 recites substantially similar limitations as claim 2 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 2.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al., as applied to claims 6 and 15, and further in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al.
Claim 7:
Jones, as shown above, teaches the limitations of claim 6.  With respect to the following:
wherein the instructions are further operative to: generate the mortality model using a neural net trained with historical sensor data and historical mortality data.
Jones, as shown in ¶[0101], ¶[0110] details generating the mortality model using a trained neural network transferring the data from the sensors and sensor data prior to collection; but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975; hence Jones does not explicitly state (1) generating the mortality model trained with historical sensor data and historical mortality data, and (2) generating the model using a trained neural network.
Regarding (1) generating the mortality model trained with historical sensor data and historical mortality data, Bose teaches this limitation generating quality of service models associated with the remaining useful life / shelf life (i.e. mortality model) of a mobile item while it is enroute, and the modeling logic uses machine learning to learn from analyzing the current sensor data, historical sensor observations, and the previous remaining shelf life results (i.e. historical mortality data) to update the models (Bose ¶[0036-38], ¶[0072], ¶[0078-80], ¶[0102-104]). It would have been obvious to one of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) generating the model using a trained neural network, Byron teaches this remaining limitation using neural networks in machine learning approaches for predictive modeling gained from sensor-based devices (Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron with the teachings of Jones in view of Bose, with the motivation “to monitor if the goods are being handled beyond their ability to withstand damage, which may result in increased costs of processing and lost revenue” (Byron ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron in the system of Jones in view of Bose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Jones in view of Bose in view of Byron, as shown above, teach the limitations of claim 7.  Bose (of Jones in view of Bose in view of Byron, applying the sensor data from the first and second components as per Jones above) also teaches the following:
wherein generating the mortality model further comprises generating the mortality model using data for the first component and data for the second component (Bose ¶[0038], ¶[0080], ¶[0040], ¶[0100] details generating and updating the model from current sensor observations (e.g. temperature, oxygen / gas measurements) while the mobile item is in transit, i.e. first component and second component data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the mortality model further comprises generating the mortality model using data for the first component and data for the second component as taught by Bose in the system of Jones (in view of Bose in view of Byron), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Jones in view of Bose in view of Byron, as shown above, teach the limitations of claim 7.  Bose (of Jones in view of Bose in view of Byron, applying the machine learning model is a neural net, as per Byron above) also teaches the following:
wherein the instructions are further operative to: further train the neural net trained with the received sensor data (Bose ¶[0040], ¶[0080], ¶[0102-103] continuing to adapt the machine learning model based on learning from the collected sensor data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training model with the received sensor data as taught by Bose with the teachings of Jones (in view of Bose in view of Byron), with the motivation to “identify patterns that are evolving and/or hard to forsee when hard- coding a rules-based system” (Bose ¶[0080]).  
Claims 16-18:
	Claims 16-18 recite substantially similar limitations as claims 7-9 respectively and therefore claims 16-18 are rejected under the same rationale and reasoning presented above for claims 7-9 respectively.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2018/0096175 A1 to Schmeling et al.
Claim 19:
	Jones, as shown, teaches the following:
One or more computer storage devices having computer-executable instructions stored thereon for determining item mortality based on tracked environmental conditions during transit, which, on execution by a computer, cause the computer to perform operations comprising (Jones ¶[0049], ¶[0069], ¶[0093] details a computer readable medium storing instructions executed by a processor to track sensory data of a shipment and determine the current quality metric):
With respect to the following: 
receiving, from a blockchain, sensor data for environmental conditions experienced by an item during transit,
Jones, as shown in ¶[0055], ¶[0068-69], ¶[0093] details receiving sensor data of a package during transit.  Jones ¶[0086], ¶[0212] details storing sensor data in a blockchain and obtaining data from the blockchain to prove when loss occurs, but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975.  However, Schmeling teaches this limitation using the blockchain for writing sensor readings regarding temperature, humidity, and acceleration for a packaged item tracking it through transit, and this data in the blockchain accessible to authorized parties and stakeholders (Schmeling ¶[0040], ¶[0054], ¶[0113], ¶[0128]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a blockchain sensor data for environmental conditions experienced by an item during transit as taught by Schmeling with the teachings of Jones, with the motivation to “verify transactions and ensure that all parties in each transaction are interacting appropriately” (Schmeling ¶[0054]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a blockchain sensor data for environmental conditions experienced by an item during transit as taught by Schmeling in the system of Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Jones (in view of Schmeling) also teaches the following:
wherein the sensor data comprises measurements from at least two sensors selected from the list consisting of: temperature, humidity, air pressure, condensation, salinity, CO2 level, time, shock, and vibration (Jones ¶[0055], ¶[0069], ¶[0194] details sensor data and sensors measure environmental attributes including temperature, humidity, vibration, shock, air pressure, CO2); 
based at least on the received sensor data, determining mortality data for a first component of the item (Jones ¶[0088], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from sensors at various placement locations of the transported cargo); 
based at least on the received sensor data, determining mortality data for a second component of the item, different from the first component (Jones ¶[0088], ¶[0095], ¶[0194] details computing a quality metric corresponding to the temperature / humidity / shock effects of the cargo from the respective environmental data regarding the remaining quality of the cargo obtained from sensors at various placement locations of the transported cargo); 
based at least on mortality data for the first component and mortality data for the second component, determining mortality data for the item (Jones ¶[0128], ¶[0194] details using an algorithm to compute a combined quality metric for the overall effects of the quality of the cargo using the combined temperature / humidity / shock metrics); and 
based at least on the mortality data for the item and disposition rules, generating a disposition recommendation for the item (Jones ¶[0065], ¶[0093], ¶[0195-196], ¶[0223-227], claim 1 details generating a remedial action and/or corrective action based on rules with the current quality metric, target / historical quality metrics, and sensor data).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0114714 A1 (with support in provisional application 62/571,975 filed on 13 October 2017) to Jones et al. in view of US patent application publication 2018/0096175 A1 to Schmeling et al., as applied to claim 19, and further in view of US patent application publication 2016/0196527 A1 to Bose et al. in view of US patent application publication 2015/0301521 A1 to Byron et al.
Claim 20:
	Jones in view of Schmeling, as shown above, teach the limitations of claim 19.  Jones also teaches the following:
wherein determining mortality data for a component of the item comprises using the received sensor data in a mortality model to generate the mortality data (Jones ¶[0112-120], ¶[0135-137], ¶[0141-145] details using obtained sensor data to generate the quality metric and percent remaining value of transported items from models), and 
With respect to the following:
wherein the instructions further cause the computer to perform operations comprising: 
generating the mortality model using a neural net trained with historical sensor data and historical mortality data and using data for the first component and data for the second component; and 
Jones, as shown in ¶[0101], ¶[0110] details generating the mortality model using a trained neural network transferring the data from the sensors and sensor data prior to collection; but this is only supported in 2019/0114714 A1 and not explicitly stated in provisional application 62/571,975; hence Jones does not explicitly state (1) generating the mortality model trained with historical sensor data and historical mortality data and using data for the first component and data for the second component, and (2) generating the model using a trained neural network.
Regarding (1) generating the mortality model trained with historical sensor data and historical mortality data and using data for the first component and data for the second component, Bose teaches this limitation generating quality of service models associated with the remaining useful life / shelf life (i.e. mortality model) of a mobile item while it is enroute, and the modeling logic uses machine learning to KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) generating the model using a trained neural network, Byron teaches this remaining limitation using neural networks in machine learning approaches for predictive modeling gained from sensor-based devices (Byron ¶[0027], ¶[0049], ¶[0162], ¶[0180], claim 15). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron with the teachings of Jones in view of Schmeling in view of Bose, with the motivation “to monitor if the goods are being handled beyond their ability to withstand damage, which may result in increased costs of processing and lost revenue” (Byron ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating the model using a trained neural network as taught by Byron in the system of Jones in view of Schmeling in view of Bose, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

further training the neural net trained with the received sensor data (Bose ¶[0040], ¶[0080], ¶[0102-103] adapting the machine learning model based on learning from the collected sensor data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include further training model with the received sensor data as taught by Bose with the teachings of Jones in view of Schmeling (in view of Bose in view of Byron), with the motivation to “identify patterns that are evolving and/or hard to forsee when hard- coding a rules-based system” (Bose ¶[0080]).  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2015/0046361 A1 to Williams details managing shipped objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628